Citation Nr: 1618246	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  13-17 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for post-traumatic stress disorder (PTSD) from May 4, 2005 to October 10, 2005, and from 
December 1, 2005. 

2.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and J.H.



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from August 1968 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision of the Little Rock, Arkansas, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in August 2014.  A transcript is in the record. 

The Board notes that it has assumed jurisdiction of the claim for entitlement to TDIU because this claim has been raised by the Veteran.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Throughout the entire appeal period, the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, due to symptoms such as suicidal ideations, obsessional rituals, panic attacks, and irritability with impaired impulse control; PTSD does not result in total social impairment.  

2.  The Veteran's service-connected disabilities include his PTSD, evaluated as 
70 percent disabling; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable; he has a combined rating of 70 percent.  

3.  The evidence demonstrates that the Veteran ended his employment in 1992 solely due to a nonservice-connected back disability, and the evidence does not demonstrate that his service-connected disabilities now combine to preclude gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 70 percent rating for PTSD has been met for the period from May 4, 2005 to October 10, 2005; and from December 1, 2005, the criteria for a rating in excess of 70 percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.130, Code 9411 (2015).  

2.  The criteria for a total rating for compensation based upon individual unemployability due to service-connected disabilities have not been met.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA implementing regulations obligates VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

This appeal arises from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded two VA examinations of his PTSD.  These examinations address all rating criteria.  All VA treatment records have been obtained, and he has not identified any pertinent private medical records.  Records have also been obtained from the Social Security Administration (SSA).  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Increased Rating

The Veteran contends that the initial 50 percent rating assigned to his service connected PTSD is inadequate.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The record shows that entitlement to service connection for PTSD was granted in a June 2010 rating decision.  This decision granted an initial rating of 30 percent from May 4, 2005 to October 10, 2005, a temporary total rating from October 11, 2005 to November 30, 2005, and 50 percent from December 1, 2005 to the present.  The Veteran submitted a notice of disagreement with the initial ratings.  Subsequently, a May 2013 rating decision increased the 30 percent rating from May 4, 2005 to October 10, 2005 to 50 percent, but confirmed the 50 percent rating from December 1, 2005.  As a veteran is generally presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded, the evaluation of the Veteran's PTSD remains on appeal for these periods.  AB v. Brown, 6 Vet. App. 35 (1993).  However, the 100 percent rating assigned from October 11, 2005 to November 30, 2005 is the maximum available benefit. 

The Veteran's PTSD is evaluated under the General Rating Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  

A 70 percent evaluation is merited for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a worklike setting), and an inability to establish and maintain effective relationships.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-43 (2002). On the other hand, if the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence shows that the Veteran has been receiving treatment from VA for his PTSD since 2004.  A May 2005 treatment note states that the Veteran was thinking more about his experiences in Vietnam.  This triggered an increase in dreams and flashbacks to his wartime experiences.  He reported irritability and a desire for increasing isolation.  On mental status examination, there were no psychomotor changes and speech was normal.  The Veteran's mood was somewhat anxious, his affect was full, and his thinking was normal without evidence of psychosis.  There were no suicidal or homicidal ideations.  Insight and judgment were fair.  He was being treated with Prozac which helped with his mood.  The diagnostic impression was PTSD.  The examiner assigned the Veteran a score of 51 on the Global Assessment of Functioning (GAF) scale.  

The Veteran continued to be treated on a regular basis for PTSD through 2005.  An August 2005 mental status examination recorded symptoms similar to those in May 2005.  The GAF score remained 51.  

A December 2005 VA treatment record shows that the Veteran was recently discharged from the residential PTSD program.  He believed the program helped, although he was depressed and anxious.  He continued to have memories of wartime experiences.  Mental status examination showed no evidence of psychomotor changes; normal speech; an anxious mood; and a normal thought process without psychosis, or suicidal or homicidal ideations.  The impression was PTSD, with a GAF of 55.  

The Veteran continued to receive occasional VA treatment between 2006 and 2010.  Mental status examinations conducted in August 2006 and February 2007 show that his symptoms continued as before.  He was reportedly sleeping better in August 2006, and the February 2007 records state he would see his grandson on a monthly basis.  His GAF scores were 51 on both occasions.  

The Veteran was afforded his initial VA PTSD examination in June 2010.  He reported that his problem was with socializing, and said that when he was working he was unable to get along with one of his bosses.  He described nightmares on a nightly basis that sometimes caused him to act out in his sleep and strike his partners.  He had been married and divorced two times, and there was a history of physical abuse with his partners.  The Veteran reported that he was very quick tempered.  He had not worked since the early 1990's when he injured his back.  He last dated a month ago, and he had a friend he would call when upset.  

On mental status examination, the Veteran was casually groomed.  He displayed some anxiety when talking about his experiences in Vietnam.  Speech was within normal limits.  His mood was anxious, thought processes were logical, and memory was intact.  The Veteran was oriented and did not report hallucinations or delusions.  He denied suicidal or homicidal intent but did report ideations.  The diagnosis was PTSD, and the GAF score was 53.  The examiner stated that there was no evidence that any psychiatric disorder precluded employment.  

In an October 2010 treatment note, the Veteran did not identify significant problems with depression.  He felt he was managing his mood relatively well with a controlled environment and medications.  The Veteran lived alone and kept mostly to himself but he enjoyed spending time with his family.  He was close to his son and grandson and was considering moving nearer to their home.  The Veteran did not have any group affiliations.  

A November 2010 mental status examination found that the Veteran was well groomed; his mood was down; and his speech, thought process and thought content were normal without suicidal or homicidal ideations, or audio or visual hallucinations.  He did report some low level suicidal thoughts, and he continued to have vivid dreams of combat.  The GAF was 45.  

VA treatment continued on an occasional basis through 2012.  His GAF scores were 45 in July 2011, November 2011, and May 2012.  In November 2011 he was said to be sleeping better.  He liked to get out and bowl and attend other activities when his finances allowed.  Some increased irritability was reported.  In May 2012 he denied hypervigilance, avoidance, and suicidal thoughts.  

The most recent VA examination was conducted in May 2012.  The Veteran lived alone and did not have a current or recent relationship.  He enjoyed yard work, playing with his dogs, collecting weapons, target shooting, 4-wheeling, and working on his boat.  He had not worked since 1992, and was noted to have injured his back.  The Veteran had recurrent and distressing dreams, and he made efforts to avoid thoughts, activities and places that reminded him of his wartime experiences.  He had diminished interest in participating in significant activities; irritability; hypervigilance; anxiety; chronic sleep impairment; and disturbances of motivation and mood.  He did not have suicidal ideations; disorientation; delusions or hallucinations; grossly inappropriate behavior; or neglect of his appearance.  The examiner opined that the PTSD was productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally performing satisfactorily.  The diagnosis was PTSD, and the GAF score was 50.  

An August 2012 VA treatment note shows that the Veteran did well most of the time with his mood, energy and concentration, although he did occasionally have morbid thoughts.  He continued to be well groomed, with normal speech and thought process.  He did not have suicidal or homicidal ideations or hallucinations.  The GAF was 45.  These symptoms continued through 2013, with GAF scores of 51 in November 2012, and 53 in February 2013 and March 2013. 

At the August 2014 hearing, the Veteran testified that he lived in an isolated area away from other people and that he liked this arrangement.  He said he did not have social interactions with anyone.  The Veteran described anger issues when out shopping, and panic attacks during the night.  He reported thoughts of killing himself but did not do so because of his dog.  The Veteran described walking around his home and property several times a week to ensure the security of the area.  He also described being easily startled.  The Veteran said he had not worked since 1992 due to his back, but when he worked he would occasionally have disagreements with his supervisors.  He did not have any contact with his son or grandson.  See transcript. 

The Board finds that the impairment from the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas, which merits a 70 percent rating.  During the course of the appeal period, he has occasionally reported suicidal ideations.  He testified as to an obsessional ritual when he described his need to patrol his home and property, and he also described panic attacks during the night.  His irritability results in impaired impulse control, and there is evidence that he has physically abused significant others and argued with his supervisors at work.  

The Veteran's GAF scores are supportive of a 70 percent rating.  They have been fairly consistent, ranging from a low of 45 to a high of 55, with 53 being the most recent score recorded.  The scores of 45 were unchanged in the treatment records between November 2010 and August 2012.  

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  

A GAF score of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  (DSM-IV).  

Given that the Veteran's GAF score was 45 for a significant portion of the appeal period, and as this represents serious social and occupational impairment, the Board finds that it is consistent with occupational and social impairment with deficiencies in most areas, which merits a 70 percent rating.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent rating, but this is not supported by the evidence.  A 100 percent rating requires total social impairment, and this has not been shown.  The Veteran testified that he did not have any contact with his son or grandson.  However, he described himself as being close to his son and grandson in earlier records, and on several occasions he was reportedly considering a move to be closer to them.  The record shows he has some friends, and reports show that he likes to bowl and has attended gun shows.  As the evidence of record does not reflect that total social impairment has been more nearly approximated, a 100 percent rating is not warranted.  38 C.F.R. § 4.130, Code 9411.  

In reaching this decision, consideration has been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In Yancy v. McDonald, the Court explained that "the first Thun element compares a claimant's symptoms to the rating criteria, while the second addresses the resulting effects of those symptoms."  27 Vet. App. 484, 494 (2016).  Indeed, although the first and second Thun elements are interrelated, they "involve separate and distinct analyses," and "[i]f either element is not met, then referral for extraschedular consideration is not appropriate."  Id. at 494-95.

The schedular evaluation in this case is not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his PTSD.  These symptoms include suicidal ideations, obsessional rituals, panic attacks, and impaired impulse control, all of which are provided for in the rating criteria.  Furthermore, symptoms listed in the rating criteria are only examples, and all symptoms attributable to PTSD are already considered when determining the level of impairment whether or not they are listed in the criteria.  Additionally, "the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis . . . when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Id. at 495.  When reviewing the pertinent evidence in total, the Board finds that the "collective basis" has not been raised here.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

TDIU

The Veteran has asserts in his June 2013 VA Form 9 that one of the reasons he has not worked since 1992 is that he has anger issues due to his PTSD.  Thus, the matter of entitlement to TDIU has been raised.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, the Board's analysis must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (noting that the level of education is a factor in deciding employability).

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§  3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this case, with consideration of the increased rating for PTSD awarded in this decision, the Veteran's service connected disabilities include his PTSD, evaluated as 70 percent disabling; tinnitus, evaluated as 10 percent disabling, and hearing loss, evaluated as noncompensable.  He has a combined rating of 70 percent.  38 C.F.R. § 4.25 (2015).  Thus, the scheduler criteria have been met, and the Veteran is basically eligible for TDIU.  The question now becomes whether or not his service-connected disabilities combine to preclude his obtaining or maintaining any gainful employment consistent with his education and occupational experience.  

After a review of the evidence, the Board finds that the Veteran's service-connected disabilities do not precluded him from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  In this regard, the Board finds that the available, pertinent evidence, is sufficient; therefore, a vocational assessment is not necessary to decide this matter.  Indeed, the evidence of record, as discussed below, is adequate to make this adjudicatory determination.  See Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) ("Because job market information is not required [in determining entitlement to TDIU], the duty to assist does not require VA to provide such information through an industrial survey" and that it was within VA's discretion to determine whether a vocational assessment was required based on "the facts of a particular case").

The record clearly demonstrates that the Veteran's primary service-connected disability is his PTSD.  He does not argue and the evidence does not show that his tinnitus or hearing loss prevent his employment.  

The evidence obtained from the SSA shows that the Veteran has been on disability since 1993.  However, the evidence also demonstrates the SSA decision made this determination solely due to the Veteran's nonservice-connected back disability.    He was not found to have PTSD or any other psychiatric disability at the time of the 1993 decision.  See May 1994 SSA decisional finding of fact (noting physical, but not mental, restrictions).  A February 2000 Vocational Analysis conducted for SSA found that the Veteran did not have any mental restrictions.  

The Veteran completed seven weeks of VA inpatient treatment in December 2005.  The discharge records show that under the specific date given for the Veteran to return to work, he was said to be able to resume his status as prior to admission.  When offered Vocational Rehabilitation, the Veteran indicated that he was unable to work due to his back disability and did not reference his PTSD.  

The VA treatment records dated from 2005 to 2010 do not contain any reference or opinion that would indicate the Veteran's PTSD prevents him from being employed.  In fact, his unemployment was attributed to his back disability.     

The June 2010 VA examiner opined that there was no evidence that any psychiatric disorder precluded employment even though the Veteran had not worked for more than 10 years.  The examiner believed this was due to his back problems.  

The May 2012 VA examiner also failed to find that the Veteran's service-connected disabilities render him unemployable, and the VA treatment records do not contain such a finding.  Although the GAF scores of 45 can be based on symptoms that include an inability to keep a job, there is no evidence within the treatment notes to suggest that these scores were based on such a finding, and the most recent GAF scores are consistent with only moderate occupational impairment.  

Regarding the Veteran's education, a November 2005 VA treatment record notes that he had 10 years of education plus GED and "a few college classes."  Additionally, the 2012 VA examination report reflects that the Veteran last worked in May 1992 as a machinist at an aircraft plant.  He was laid-off and was transferred to other department and then injured his back on the job.

Given the above, the Board finds that entitlement to TDIU is not warranted.  The weight of the evidence shows that the Veteran's long unemployment is due to his nonservice-connected back disability, and he has only recently asserted that his PTSD symptoms play a role.  These assertions are in contrast to the contemporaneous evidence from the time he left work, and there is no current evidence or opinion other than these assertions to show that the Veteran's service-connected disabilities preclude gainful employment.  


ORDER

Entitlement to an initial 70 percent rating for post-traumatic stress disorder from May 4, 2005 to October 10, 2005, and from December 1, 2005 is granted. 

Entitlement to a total rating based on individual unemployability due to service-connected disabilities is denied. 



____________________________________________
P. SORISIO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


